         Case 1:20-cv-00817-JDB Document 32 Filed 08/20/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


INFRARED ENVIRONMENTAL
INFRASTRUCTURE GP LIMITED,
EUROPEAN INVESTMENTS (MORÓN) 1
LIMITED, EUROPEAN INVESTMENTS
(MORÓN) 2 LIMITED, EUROPEAN
INVESTMENTS (OLIVENZA) 1 LIMITED,                    Civil Action No. 1:20-cv-00817-JDB
and EUROPEAN INVESTMENTS
(OLIVENZA) 2 LIMITED,                                Hon. John D. Bates

                    Plaintiffs,

          v.

KINGDOM OF SPAIN,

                    Defendant.


                                  JOINT STATUS REPORT

      Pursuant to the Court’s Order of June 29, 2021, the Parties submit this Joint Status Report

on the progress of the proceedings before the ICSID Annulment Committee (“Committee”).

          1. On June 23–25, 2021, the Committee held a hearing on Spain’s application for

               annulment of the Award.

          2. On July 30, 2021, the Parties submitted post-hearing briefs addressing questions

               from the Committee.

          3. On August 3, 2021, Plaintiffs submitted an application to the Committee seeking

               the admission of new evidence.

          4. On August 10, 2021, Spain submitted observations on Plaintiffs’ application.

          5. On August 12, 2021, the Committee issued a decision on Plaintiffs’ request for

               the admission of new evidence.




                                                1
          Case 1:20-cv-00817-JDB Document 32 Filed 08/20/21 Page 2 of 3




Dated: August 20, 2021                     Respectfully submitted,

    /s/ Alexander A. Yanos                    /s/ Ana C. Reyes
Alexander A. Yanos                         Ana C. Reyes (D.C. Bar No. 477354)
Rajat Rana                                 Jonathan M. Landy (D.C. Bar No. 467847)
Robert Poole (pro hac vice)
                                           Benjamin W. Graham (D.C. Bar No.
ALSTON & BIRD LLP
                                           1044724)
90 Park Avenue New York, NY 10016          WILLIAMS & CONNOLLY LLP
Tel.:     (212) 210-9400                   725 Twelfth Street, N.W.
Fax:      (212) 210-9444
                                           Washington, DC 20005
Email: alex.yanos@alston.com
                                           Tel.:   (202) 434-5000
                                           Fax:    (202) 434-5029
Counsel for Plaintiffs                     Email: areyes@wc.com

                                           Csaba M. Rusznak (D.C. Bar No. 1030310)
                                           SOVEREIGN ARBITRATION ADVISORS LLC
                                           1050 Connecticut Avenue, N.W., Ste. 66255
                                           Washington, DC 20035
                                           crusznak@sovereignarbitration.us

                                           Counsel for the Kingdom of Spain




                                       2
          Case 1:20-cv-00817-JDB Document 32 Filed 08/20/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 20, 2021, I caused the foregoing to be filed electronically

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all registered participants.

                                                       /s/ Alexander A. Yanos
                                                      Alexander A. Yanos




                                                 2
